Title: To Thomas Jefferson from Pseudonym: "R.G.", 28 November 1804
From: Pseudonym: “R.G.”
To: Jefferson, Thomas


                  
                     Sir, 
                     Charlestown 28th Novr 1804
                  
                  In consideration of my high esteem for you, I herein inclose you a piece of Machinery, which for its use, & Duarebility None can exceed it.—relying on your engenuity & Philosophy. any further explinations will be useless. 
                  Yours
                  
                     R G
                  
               